           Case 4:21-cv-00472 Document 1 Filed on 02/11/21 in TXSD Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
1                           FOR THE SOUTHERN DISTRICT OF TEXAS
2
                                                       §
3    PABRINY THORNTON,                                 §
                                                       §
4                         Plaintiff,                   §      Civil Action No.
                                                       §
5         v.                                           §      4:21-cv-472
                                                       §
6    NEHLS FOR CONGRESS,                               §      Jury Trial Demanded
                                                       §
7
                           Defendant.                  §
                                                       §
8
                                                       §
9
                                              COMPLAINT
10
            PABRINY THORNTON (“Plaintiff”), by and through her attorneys, KIMMEL &
11
     SILVERMAN, P.C., alleges the following against NEHLS FOR CONGRESS (“Defendant”):
12
                                            INTRODUCTION
13

14
            1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

15   (“TCPA”), 47 U.S.C. §227, et seq.

16                                     JURISDICTION AND VENUE

17          2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

18   under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising
19
     under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87
20
     (2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-
21
     question subject-matter jurisdiction to hear private civil suits under the TCPA).
22
            3.      This Court has personal jurisdiction over Defendant because Defendant is
23
     located in the State of Texas and because the occurrences from which Plaintiff’s cause of action
24
     arises took place and caused Plaintiff to suffer injury in the State of Texas.
25



                                                     -1-

                                          PLAINTIFF’S COMPLAINT
           Case 4:21-cv-00472 Document 1 Filed on 02/11/21 in TXSD Page 2 of 6




              4.    Venue is proper pursuant to 28 U.S.C. §1391 (b)(1) and (b)(2).
1
                                                      PARTIES
2

3
              5.    Plaintiff is a natural person residing in Richmond, Texas 77406.

4             6.    Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).

5             7.    Defendant is a business entity with a principal place of business, head office, or

6    otherwise valid mailing address at Freedom Hall, 1612 Crabb River Road, Richmond, Texas
7    77469.
8
              8.    Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).
9
              9.    Defendant acted through its agents, employees, officers, members, directors,
10
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
11
                                           FACTUAL ALLEGATIONS
12
              10.   Plaintiff has a cellular telephone number ending in 8348.
13
              11.   Defendant text messaged Plaintiff on her cellular telephone number on a
14
     repetitive and continuous basis regarding Troy Nehls campaign for Congress.
15

16            12.   Defendant placed these text messages using an automatic telephone dialing

17   system.

18            13.   Defendant did not have consent to contact Plaintiff.

19            14.   Plaintiff did not request information from Defendant regarding the campaign and
20   has not volunteered or donated to the campaign.
21
              15.   Defendant’s texts were not made for “emergency purposes.”
22
              16.   Plaintiff has been on the Do Not Call Registry since December 17, 2019.
23
              17.   Defendant knew its text messages were unwanted, therefore, all texts could have
24
     only been made solely for purposes of harassment.
25



                                                      -2-

                                          PLAINTIFF’S COMPLAINT
           Case 4:21-cv-00472 Document 1 Filed on 02/11/21 in TXSD Page 3 of 6




               18.    Defendant’s texts were bothersome, disruptive, and frustrating for Plaintiff to
1
     endure.
2

3
               19.    Upon information and belief, Defendant conducts business in a manner which

4    violates the Telephone Consumer Protection Act.

5                                              COUNT I
                             Defendant Violated the TCPA 47 U.S.C. § 227(b)
6

7              20.    Plaintiff incorporates the forgoing paragraphs as though the same were set forth
8    at length herein.
9
               21.    The TCPA prohibits placing calls using an automatic telephone dialing system or
10
     automatically generated or prerecorded voice to a cellular telephone except where the caller has
11
     the prior express consent of the called party to make such calls or where the call is made for
12
     emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).
13
               23.    Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone
14
     number using an automatic telephone dialing system.
15
               24.    The dialing system used by Defendant to call Plaintiff’s cellular telephone calls
16

17   telephone numbers without being prompted by human intervention before each call.

18             25.    The dialing system used by Defendant to call Plaintiff has the present and/or

19   future capacity to dial numbers in a random and/or sequential fashion.

20             26.    Defendant’s calls were not made for “emergency purposes.”
21             27.    Defendant’s calls to Plaintiff’s cellular telephone without any prior express
22
     consent.
23
               28.    Defendant contacted Plaintiff despite the fact that Plaintiff was on the Do Not
24
     Call Registry.
25



                                                     -3-

                                          PLAINTIFF’S COMPLAINT
           Case 4:21-cv-00472 Document 1 Filed on 02/11/21 in TXSD Page 4 of 6




            29.       Defendant’s acts as described above were done with malicious, intentional,
1
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
2

3
     purpose of harassing Plaintiff.

4           30.       The acts and/or omissions of Defendant were done unfairly, unlawfully,

5    intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal

6    defense, legal justification or legal excuse.
7           31.       As a result of the above violations of the TCPA, Plaintiff has suffered the losses
8
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
9
     damages.
10
                                              COUNT II
11                          Defendant Violated the TCPA 47 U.S.C. § 227(C)
12
            32.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth
13

14   at length herein.

15          33.       The TCPA prohibits any person or entity of initiating any telephone solicitation

16   to a residential telephone subscriber who has registered his or her telephone number on the

17   National Do-Not-Call Registry of persons who do not wish to receive telephone solicitations
18   that is maintained by the Federal Government. 47 U.S.C. § 227(c).
19
            34.       Defendant contacted Plaintiff despite the fact that Plaintiff was on the Do Not
20
     Call Registry.
21
            35.       Defendant called Plaintiff on two or more occasions during a single calendar
22
     year despite Plaintiff’s registration on the Do Not Call list.
23

24

25



                                                      -4-

                                          PLAINTIFF’S COMPLAINT
           Case 4:21-cv-00472 Document 1 Filed on 02/11/21 in TXSD Page 5 of 6




            36.     Defendant’s acts as described above were done with malicious, intentional,
1
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
2

3
     purpose of harassing Plaintiff.

4           37.     The acts and/or omissions of Defendant were done unfairly, unlawfully,

5    intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal

6    defense, legal justification or legal excuse.
7           38.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses
8
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
9
     damages.
10
            Wherefore, Plaintiff, Pabriny Thornton, respectfully prays for judgment as follows:
11
                    a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §
12

13                          227(b)(3)(A));

14                  b.      Statutory damages of $500.00 per violative telephone call (as provided

15                          under 47 U.S.C. § 227(b)(3)(B));

16                  c.      Additional statutory damages of $500.00 per violative telephone call (as
17                          provided under 47 U.S.C. § 227(C);
18
                    d.      Treble damages of $1,500.00 per violative telephone call (as provided
19
                            under 47 U.S.C. § 227(b)(3));
20
                    e.      Additional treble damages of $1,500.00 per violative telephone call (as
21
                            provided under 47 U.S.C. § 227(C);
22
                    f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and
23
                    g.      Any other relief this Honorable Court deems appropriate.
24

25



                                                     -5-

                                          PLAINTIFF’S COMPLAINT
            Case 4:21-cv-00472 Document 1 Filed on 02/11/21 in TXSD Page 6 of 6




                                DEMAND FOR JURY TRIAL
1
             PLEASE TAKE NOTICE that Plaintiff, PABRINY THORNTON, demands a jury trial
2

3
     in this case.

4

5                                          Respectfully submitted,

6    Dated: 02/10/2021                  By: /s/ Amy L. Bennecoff Ginsburg
                                           Amy L. Bennecoff Ginsburg, Esq.
7                                          Kimmel & Silverman, P.C.
                                           30 East Butler Pike
8
                                           Ambler, PA 19002
9
                                           Phone: (215) 540-8888
                                           Facsimile: (877) 788-2864
10                                         Email: teamkimmel@creditlaw.com

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                             -6-

                                   PLAINTIFF’S COMPLAINT
